NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                           APR 16 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

DARRELL J. MOORE, Sr.,                            No. 13-55396

               Plaintiff - Appellant,             D.C. No. 2:11-cv-03391-GW-CW

  v.
                                                  MEMORANDUM*
RUDOLF MONTIEL, as Chief of the
Housing Authority of the City of Los
Angeles; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Darrell J. Moore, Sr., appeals pro se from the district court’s judgment in his

employment action. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We may affirm on any

basis fairly supported by the record, Corrie v. Caterpillar, Inc., 503 F.3d 974, 979

(9th Cir. 2007), and we affirm.

      The district court properly dismissed as time-barred Moore’s conspiracy and

retaliation claims because the harms alleged in the complaint occurred more than

two years before Moore filed his action. See Cal. Civ. Proc. Code § 335.1 (two-

year statute of limitations for personal injury action); Lukovsky v. City & County of

San Francisco, 535 F.3d 1044, 1048 (9th Cir. 2008) (applying California’s statute

of limitations for personal injury torts to § 1983 and § 1985 claims).

      The district court properly dismissed Moore’s damages claim against Judge

Jones on the basis of judicial immunity. See Ashelman v. Pope, 793 F.2d 1072,

1075 (9th Cir. 1986) (en banc) (“Judges and those performing judge-like functions

are absolutely immune from damage liability for acts performed in their official

capacities.”). To the extent Moore alleged claims for declaratory relief concerning

Judge Jones’s state court ruling on demurrer, dismissal of the claim was proper

because it is barred by the Rooker–Feldman doctrine. See Henrichs v. Valley View

Dev., 474 F.3d 609, 613 (9th Cir. 2007) (“The clearest case for dismissal based on

the Rooker–Feldman doctrine occurs when a federal plaintiff asserts as a legal

wrong an allegedly erroneous decision by a state court, and seeks relief from a


                                          2                                    13-55396
state court judgment based on that decision[.]” (internal citation and quotation

marks omitted)).

       The district court did not abuse its discretion by denying Moore leave to

amend his complaint because amendment would have been futile. See Lopez v.

Smith, 203 F.3d 1122, 1127, 1130-31 (9th Cir. 2000) (en banc) (setting forth

standard of review and explaining that “a district court should grant leave to amend

even if no request to amend the pleading was made, unless it determines that the

pleading could not possibly be cured by the allegation of other facts.” (citation and

internal marks omitted)).

      We reject Moore’s contentions concerning bias of the district court judge,

denial of access to courts, and California’s anti-SLAPP statute.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Appellees AFSCME and Sylvena Parker’s motion to take judicial notice,

filed on October 21, 2013, is denied as unnecessary.

      AFFIRMED.




                                           3                                      13-55396